426 F.2d 299
UNITED STATES of America, Appellee,v.Howard Ernest JAMES, Appellant.
No. 14098.
United States Court of Appeals, Fourth Circuit.
May 14, 1970.

W. Del Roy Harner, Parsons, W. Va., for appellant.
Paul C. Camilletti, U.S. Atty. for the Northern District of W. Va., for appellee.
Before HAYNSWORTH, Chief Judge, BUTZNER, Circuit Judge, and JONES, District Judge.
PER CURIAM.


1
Howard Ernest James appeals his conviction for interstate transportation of a stolen motor vehicle, 18 U.S.C. 2312, challenging the sufficiency of the evidence.  Upon our consideration of the briefs and the record, we find ample evidence to support the jury's verdict.  Oral argument is unnecessary, and we grant the United States' motion for summary affirmance.


2
Affirmed.